PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 9,730,171
Issued: 8 August 2017
Application of DABAK et al.
Application No. 15/144,475
Filed: 2 May 2016
For: MAPPING SCHEMES FOR SECONDARY SYNCHRONIZATION SIGNAL SCRAMBLING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c))” filed March 9, 2021 for the benefit of priority to the prior-filed provisional applications set forth in the concurrently filed Application Data Sheet (ADS). This decision is also in response to the “PETITION UNDER 37 C.F.R. 1.182 REQUEST TO EXPEDITE”, filed on even date. 

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.78 is being considered out of turn.

The petition under 37 C.F.R. 1.78(c) is DISMISSED.
					      
A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. 



The petition does not satisfy items (1) and (3) above. 

The petition lacks item (1), at the outset, it is noted that the benefit claim of Application No. 12/140,789 to provisional Applications Nos. 60/945,241, 60/945,644, and 60/954,692 are missing in intermediate Applications Nos. 13/239,860, 14/481,894, and 14/874,330. While petitions have been filed in those prior-filed applications, the petition in this application cannot be granted until the petitions have been granted in the prior-filed applications. 

It is also noted that benefit claims of record indicate that Application No. 13/239,860 is a continuation-in-part, not a continuation, of Application No. 12/140,789. Petitioner must ensure that the correct relationship information is listed in all intermediate applications. If the relationship information needs to be changed in the subject application, it must be indicated in the ADS with underlining for insertions and strikethrough or brackets for text removed, in accordance with 37 CFR 1.76(c).

The petition lacks item (3) in that the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 
In view thereof, the petition in the instant matter is not grantable.

Before a petition under 37 CFR § 1.78(c) can be granted in the present application, 
a renewed petition with a statement of unintentional delay in accordance with 37 CFR § 1.78(c)(3) and an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Patricia Faison-Ball at (571) 272-3212. 


/DOUGLAS I WOOD/Attorney Advisor, OPET